Citation Nr: 1741900	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran indicated on his September 2014 substantive appeal (VA Form 9) that he wished to testify at a hearing before a Veterans Law Judge via videoconference.  However, while a hearing was scheduled for June 2017, the Veteran failed to appear.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The Board notes that the RO has characterized the claim for service connection for glaucoma as a claim to reopen.  The claim was initially denied in the May 2010 rating decision due to the lack of a clinical diagnosis of glaucoma.  In July 2010, the Veteran submitted new and material evidence, a July 2010 VA treatment report showing a diagnosis of tension glaucoma within the one year appeal period following the May 2010 rating decision.  The RO reopened the Veteran's claim in a January 2012 rating decision and denied the claim on the merits.  However, the May 2010 rating decision did not become final.  See 38 C.F.R. § 3.156 (b) (2016).  The Veteran's glaucoma claim, therefore, is on appeal from the May 2010 rating decision and has been characterized as such.  

The RO also characterized the claim for service connection for sleep apnea as a claim to reopen.  The claim was also initially denied in the May 2010 rating decision.  In September 2010, the Veteran submitted a VA From 21-526b, Veteran's Supplemental Claim for Compensation, requesting that the claim for service connection for sleep apnea be reopened.  The RO then treated this statement as a request to reopen his claim and issued a rating decision in January 2012 reopening the Veteran's claim and denying it on the merits.  However, the Board will liberally construe the September 2010 VA Form 21-526b as a timely notice of disagreement, with the May 2010 rating decision, and will address the sleep apnea claim as an original claim for service connection.  

The issues of service connection for bilateral hearing loss, service connection for glaucoma, and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1994 rating decision denied entitlement to service connection for hearing loss/concussion/bleeding ears; the Veteran did not appeal the decision or submit new and material evidence within one year.

2.  The evidence added to the record since the July 1994 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the claim seeking service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, any error in notice or assistance is harmless given the favorable determination, reopening of the Veteran's claim for service connection for bilateral hearing loss, on this matter.

A claim for service connection for hearing loss/concussion/bleeding ears was originally denied in a July 1994 rating decision on the basis that there was no evidence to support a finding that the Veteran's pre-existing hearing loss worsened during service, and that the service treatment records were negative for complaints or treatment for concussion/bleeding ears.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In January 2010, the Veteran sought to reopen a claim seeking service connection for bilateral hearing loss.  Although he noted in his VA Form 21-526, Veteran's Application for Compensation and/or Pension, that he experienced bleeding in his ears and a concussion in service, he did not indicate that he was seeking service connection for those conditions, only that they were in-service incidents that he claimed were related to the current bilateral hearing loss.  Therefore, the Board concludes that the petition to reopen is limited to the matter seeking service connection for bilateral hearing loss.

Although the RO reopened this claim in the July 2013 Statement of the Case (SOC), the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Evidence received since the July 1994 rating decision includes statements from the Veteran, including his statements on his January 2010 VA Form 21-526 and on November 2010 VA examination.  This evidence is new in that it was not previously submitted.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the new evidence is also material insofar as it provides additional details regarding the onset or aggravation of the Veteran's hearing loss.  Specifically, in January 2010, the Veteran indicated that he was seeking to reopen a claim for service connection for bilateral hearing loss, stating that he served as a cook in service assigned to a field artillery unit for a year that was engaged in constant firing in Vietnam, which would sometimes unexpectedly fire close overhead.  He also indicated that the firing of the artillery was so intense that he would have bleeding in his ear, for which he sought treatment.  The Veteran also reiterated these statements during a November 2010 VA examination.  As these statements contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's bilateral hearing loss disability, the Board finds that the above evidence qualifies as material.

In light of the foregoing, the Board finds that the Veteran's statements are both new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.





REMAND

Having reopened the Veteran's claim for service connection for bilateral hearing loss, the Board finds that further development is necessary prior to appellate review.  The November 2010 VA examiner found that the Veteran had hearing loss prior to entry into service, and that the Veteran's bilateral hearing loss was less likely than not a result of his military noise exposure.  The examiner stated that after comparing the Veteran's October 1967 active duty enlistment audiogram with a June 1975 National Guard audiogram, there was not a "significant progression" of his pre-existing hearing loss in either ear over that period of time, and that there were most likely significant factors after service that caused his hearing loss, "i.e. idiopathic (unknown) causes."  

The examiner's opinion is inadequate.  The examiner, in opining that there was not a "significant progression" of his pre-existing hearing loss in either ear during active duty service, considered June 1975 audiogram results which was not during the Veteran's period of active duty.  The examiner's rationale was only based on the October 1967 and June 1975 audiograms, and did not take into consideration the Veteran's statements regarding the effect of his noise exposure during service and ongoing hearing problems since service.  The Veteran indicated to the examiner that his duties as a cook while during service with an artillery unit in Vietnam included bringing food out to units in the field.  He reported that while going from one area of the compound to another, artillery would sometimes fire close overhead, and was so intense that on a couple occasions his ears bled.  The Board finds the Veteran's statements regarding noise exposure credible.  Moreover, the Veteran is now service-connected for tinnitus based on this noise exposure.  See July 2013 Decision Review Officer Decision.  The examiner also appears to contradict the statement that there were most likely significant factors after service that caused his hearing loss by stating "idiopathic (unknown) causes" as an example of a significant factor.  Thus, the Board finds that a new VA examination and opinion is warranted.

Regarding the claim for service connection for glaucoma, the Veteran underwent a VA examination in August 2010.  The Veteran was diagnosed as having normal tension glaucoma vs. normal tension glaucoma suspect OU.  The examiner found that either diagnosis was at least as likely as not caused by or a result of the Veteran's service-connected diabetes, as most studies showed a weak association between diabetes and glaucoma, and the question of whether or not diabetes is a significant risk factor remained controversial.  In September 2011, the examiner provided an addendum opinion, stating that in clarification of her opinion, she could not determine the etiology of the Veteran's glaucoma without resort to mere speculation.  

The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation for his conclusion that no opinion was possible without resort to mere speculation.  As the examiner provided no explanation for her finding that the etiology of the Veteran's glaucoma could not be determined without resort to mere speculation, the opinion is inadequate, and a new VA examination is warranted.  

Regarding the claim for service connection for sleep apnea, the Veteran has claimed that his sleep apnea is secondary to his service-connected ischemic heart disease.  The Veteran was most recently afforded a VA examination in November 2013.  The examiner did not review the Veteran's claims file, but instead interviewed the Veteran by telephone and reviewed VA records.  She provided an opinion that sleep apnea was less likely than not related to service.  The rationale was that the Veteran's most contributing causes of sleep apnea were being male, overweight, and having a smoking history.  

The Board notes that the mere fact that the examiner did not review the claims file does not compromise the adequacy of the examination.  In this regard, the Court observed that it "has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, this is applicable when it is clear that the examiner is aware of all pertinent facts.  Id.  In this case, the Board finds that the November 2013 VA examination is inadequate, as the examiner did not have access to the Veteran's full medical history and treatment, and it is unclear whether the examiner considered the complete and  relevant facts.  The examiner did not address the Veteran's contentions that his sleep apnea was secondary to his ischemic heart disease.  In addition, the Veteran also indicated in his September 2014 substantive appeal that his sleep apnea was secondary to his service-connected diabetes mellitus, type II, and the examiner did not provide an opinion on that theory of entitlement.  Therefore, a remand is required to obtain an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, in light of the necessity for another remand, any updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from August 2014 to the present.

2.  After completion of the above, schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.  The examiner is advised that the October 1967 service audiometric test results must be converted from ASA to ISO units.

The examiner is asked to provide an opinion as to (a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing hearing loss noted on his October 1967 enlistment examination underwent an increase in severity during his active duty service; and if YES, (b) whether the increase in severity was clearly and unmistakably due to the natural progress of the disorder.  

In rendering this opinion, the reviewing clinician must consider and specifically discuss the Veteran's in-service noise exposure as a cook with an artillery unit in Vietnam, bringing food out to units in the field and going from one area of the compound to another with artillery firing close overhead, causing his ears to bleed on a couple of occasions.

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of the Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she MUST expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA eye examination with an appropriate examiner to determine the nature and etiology of his glaucoma.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.

The examiner is asked to provide an opinion as to the following:
(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's glaucoma is related to his military service?

(b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's glaucoma was caused or aggravated (any increase in severity beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II?  [If glaucoma is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of the Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she MUST expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA sleep disorders examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.

The examiner is asked to provide an opinion as to the following:

(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea is related to his military service?

(b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea was caused or aggravated (any increase in severity beyond normal progression) by the Veteran's service-connected ischemic heart disease or his service-connected diabetes mellitus, type II?  [If sleep apnea is found to have been aggravated by the service-connected ischemic heart disease or diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of the Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she MUST expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


